RUDKIN, Circuit Judge.
This was a suit by a taxpayer to restrain the East Bay *275municipal utility district, a municipal utility district organized under the laws of the state of California, from entering into certain contracts and from incurring certain obligations. The jurisdiction of the court below was invoked upon the ground that the matter in controversy exceeded, exclusive of interest and costs, the sum or value of $3,-000, and arose under the Constitution and laws of the United States.
If the test of jurisdiction in this class of cases is the amount of the obligations incurred, or damages sustained, by the public corporation, the court below had jurisdiction, provided the matter in controversy arose under the Constitution and laws of the United States; but, if the test of jurisdiction is the loss to the individual taxpayer, or the amount of taxes he may be required to pay, the court was without jurisdiction, because it was conceded on the argument that the aggregate amount of all taxes that may be imposed upon the property of the plaintiff will be far less than the jurisdictional amount. That the latter is the true test is well settled by the authorities. Colvin v. Jacksonville, 158 U. S. 456, 15 S. Ct. 866, 39 L. Ed. 1053; Wheless v. St. Louis, 180 U. S. 379, 21 S. Ct. 402, 45 L. Ed. 583; Rogers v. Hennepin County, 239 U. S. 621, 36 S. Ct. 217, 60 L. Ed. 469; Scott v. Frazier, 253 U. S. 243, 40 S. Ct. 503, 24 L. Ed. 883.
The bill of complaint was dismissed by the court below, and properly so, but the dismissal was upon the merits. The decree is therefore reversed, with directions to dismiss for want of jurisdiction. Scott v. Erazier, supra.